Citation Nr: 0731689	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial increased evaluation in excess 
of 10 percent for left knee patellofemoral pain syndrome, 
associated with patellar tendonitis.

2.  Entitlement to an initial increased evaluation in excess 
of 10 percent for right knee patellofemoral pain syndrome, 
associated with patellar tendonitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran had active duty for training from October 1990 to 
January 1991 and from May 1991 to July 1991, as well as 
active military service from April 1995 to April 1998 and 
from October 1999 to October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.  Subsequently, the case was transferred 
to the Oakland, California RO.  In September 2006, the 
undersigned Veterans Law Judge conducted a hearing regarding 
the issues on appeal.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
normal extension with flexion limited to 130 degrees and no 
evidence of significant functional impairment.

2.  The veteran's right knee disability is manifested by 
normal extension with flexion limited to 130 degrees and no 
evidence of significant functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5024, 5260, 5261 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5024, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   
 
The veteran was assigned separate 10 percent evaluations for 
left and right knee disabilities under DC 5024, which 
provides that the affected part will be rated under 
limitation of motion as for degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5024.  Under DC 5003, the Schedule directs 
that degenerative arthritis that has been established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  It further states that when the 
limitation of motion is noncompensable under the code, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
DC 5003.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, 
Plate II.  A noncompensable rating is warranted under DC 5260 
when flexion of the leg is limited to 60 degrees.  A 10 
percent rating is warranted when flexion is limited to 45 
degrees, and a 20 percent rating is warranted when flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 
noncompensable rating under DC 5261 is warranted when there 
is limitation of extension of the leg to 5 degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees, and a 20 percent rating is warranted when extension 
is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

A June 1997 x-ray noted a normal knee series.  During the 
September 2003 VA examination, the veteran complained of 
bilateral knee pain and discomfort when climbing or 
descending stairs.  He denied redness, swelling, buckling, 
and locking.  The examiner noted that the veteran did not use 
a cane, brace, or other assistive device.  The knees appeared 
normal to inspection with no redness or effusion.  Bilateral 
patellar crepitus was noted, but there was no apprehension or 
ballottement.  There was moderate tenderness at the inferior 
patella bilaterally.  Range of motion for both knees was zero 
to 130 degrees.  Both knees were noted as stable to varus and 
valgus stress.  Lachman, Drawer, and McMurray tests were 
negative, bilaterally.  The radiology report noted normal 
knees.  The diagnosis was bilateral patellofemoral pain 
syndrome associated with patellar tendonitis.  A September 
2004 VA clinic record noted normal knees with no deformity, 
crepitation, or tenderness.  

However, during the September 2006 hearing, the veteran 
complained of pain, instability, and a cracking, popping 
sensation.  Therefore, the Board remanded for an additional 
VA examination.  In April 2007, the veteran underwent a 
second VA examination.  The examiner noted that the veteran 
did not use any walking aids or a brace.  The veteran did 
complain of pain and noted flare-ups when he runs and walks 
up and down stairs.  Upon examination, there was no swelling, 
tenderness, or effusion.  There was discomfort to palpation 
of the patella medially.  Lachman, McMurray, and Drawer tests 
were negative, bilaterally.  The cruciate and collateral 
ligaments were intact.  The quadriceps were 5/5.  Range of 
motion was zero to 130 degrees bilaterally.  The DeLuca 
factors were negative.  There was no decrease in range of 
motion, fatigue, lack of endurance, or incoordination.  The 
veteran did have patellofemoral crepitus.  The patella 
compression was positive bilaterally.  There was 
patellofemoral clicking slightly more on left, but the 
patellar compression on the left was less painful than on the 
right.  X-rays noted normal knees.  The examiner diagnosed 
the veteran with bilateral patellofemoral pain syndrome with 
patellar tendonitis, right worse than left.          

This is clear evidence of limitation of motion, particularly 
limitation of flexion.  Despite that limitation, however, it 
still does not approach the criteria for a rating in excess 
of 10 percent under DC 5260.  The veteran was noted with 
normal extension.  Therefore, the requirements for a 
compensable rating under DC 5261 are not met.  

Although the veteran complains of instability, there is no 
medical evidence of record noting subluxation or lateral 
instability.  In fact, at the last examination of record, all 
of the tests which would demonstrate subluxation or 
instability were noted as normal.  Additionally, there was no 
swelling, tenderness, or effusion.  Based on the above 
medical evidence, an increased or separate rating under DC 
5257 is not warranted.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the 
veteran's reports of knee symptoms have been considered.  
However, there is no competent medical evidence to support a 
higher rating in this case.  Clearly, the RO has already 
factored in any functional limitations as the veteran's 
motion restrictions do not even meet the prescribed criteria 
for a 10 percent rating.  Functional limitations to show 
disability in excess of 10 percent have not been objectively 
identified.  The veteran has been deemed competent to 
describe the manifestations and exacerbations of his left and 
right knee symptoms, but the objective medical evidence fails 
to establish his entitlement to an increased evaluation.  
Based upon the above, the Board finds that a preponderance of 
the evidence is against an initial rating in excess of 10 
percent for the veteran's left and right knee disabilities.  
There is no doubt to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b).  Therefore, the claim must be denied.   

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Aug. 2003, Sept. 2003, Mar. 2007).  
Additionally, during the September 2006 hearing, the veteran 
was informed of the evidence needed to substantiate his 
claim.  In a March 2006 letter, the veteran was also advised 
of potential disability ratings and an effective date for any 
award as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA, 
full compliance was accomplished prior to the final 
adjudication by the RO.  See Medrano v. Nicholson, No. 04-
1009 (U.S. Vet. App. Apr. 23, 2007).  As such, VA fulfilled 
its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also afforded multiple VA examinations.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
on the merits is warranted.




ORDER

Entitlement to an initial increased evaluation in excess of 
10 percent for left knee patellofemoral pain syndrome, 
associated with patellar tendonitis, is denied.

Entitlement to an initial increased evaluation in excess of 
10 percent for right knee patellofemoral pain syndrome, 
associated with patellar tendonitis, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


